2.	Applicant’s election without traverse of the Invention of Group I, claims 25-42, in the reply filed on December 8, 2020 is acknowledged.
Claims 43-47 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on December 8, 2020.
Applicant’s election of the species which is a milk or dairy product in the reply filed on December 8, 2020 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 36, 40, and 41 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on December 8, 2020.
	Applicant and the examiner appear to disagree on which claims are non-elected as a result of the species election.  See page 6 of Applicant’s response, line 6.  The examiner believes that claim 34 is generic to the elected species, because claim 34 does not recite, and is not limited to, a peanut product or a drug.  Claims 40 and 41 are drawn to a method of preparing a pharmaceutical product, and therefore appear to be limited to a non-elected species which is a drug.  Applicant is invited to discuss this issue of non-elected species claims in the response to this Office action.
3.	The Sequence Listing filed September 14, 2018 is approved.
.
4.	The abstract of the disclosure is objected to because more detail is required as to the currently claimed invention.  The Abstract should recite the basic mechanism by which the immunogenicity or allergenicity of compositions is reduced. Correction is required.  See MPEP § 608.01(b).
5.	The disclosure is objected to because of the following informalities: At page 11, table 2; page 21, Table 4; and page 52, line 12; commas are used instead of periods to represent decimal points.  At page 21, Table 3, last row, “lactoglobulin” is misspelled.  At page 21, Table 4, the table is not completely translated into English.  At page 45, lines 23-24, the flowchart is not permitted to form part of the specification.  See 37 CFR 1.58(a) and MPEP 608.01(VI).  Applicant is required to delete the flow diagram from the specification; re-submit the flow diagram as a new sheet of drawings; and amend the Brief Description of the drawings to refer to the new figure.  Appropriate correction is required.
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
7.	Claims 25, 30, 33, 34, 37, and 38 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takada et al (U.S. Patent No. 6,544,498).  Takada et al teach a method whereby a milk or milk-derived ingredient, such as skim milk, is subjected to cation-exchange chromatography, such that proteins having an isoelectric point in the range 7.5-11 are removed.  See, e.g., the Abstract; column 1, line 59 - column 2, line 10; and column 2, lines 28-44.  With respect to instant claim 34, Takada et al teach removing the proteins from skim milk, and skim milk inherently comprises purified proteins, i.e. proteins from which milk fats have been separated.  Claim 34 does not specify the degree to which the proteins must be purified.  Takada et al’s milk or milk-derived ingredient from which the cationic proteins have been removed corresponds to Inventors’ treated food product of instant claim 37.  In view of the identity of method steps between Takada et al and the instant claimed method, inherently the immunogenicity or allergenicity of Takada et al’s milk or milk-derived ingredient will be reduced, and inherently any cationic proteins resulting from transcription infidelity will be removed from Takada et al’s milk or milk-derived ingredient, to the same extent claimed by Inventors.  Sufficient evidence of similarity is deemed to be present between the method of Takada et al and Inventors’ claimed method to shift the burden to Inventors to provide evidence that the claimed method is unobviously different than the method of Takada et al.
8.	Claims 26, 27, 39, and 42 are rejected under 35 U.S.C. 103 as being obvious over Takada et al (U.S. Patent No. 6,544,498).  Application of Takada et al is the same as in the above rejection of claims 25, 30, 33, 34, 37, and 38.  Takada et al teach removing proteins having an isoelectric point in the range 7.5-11 from milk or milk-derived ingredients, but do not teach removing at least 50% by weight of the proteins and do not teach removing the proteins so that the treated milk or milk-derived ingredient comprises less than 2% or 1% by weight of cationic proteins.  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to optimize the cation exchange chromatography taught by Takada et al so that removal of the proteins having an isoelectric point in the range of 7.5-11 is maximized, because it is routine in the chromatography arts to optimize chromatography conditions so that product yield, i.e. yield of the removed proteins of Takada et al, is maximized.  Maximized product yield will necessarily result in minimized levels of the protein in the milk or milk-derived ingredient subjected to the cation exchange chromatography step of Takada et al.
9.	Claims 25, 28-30, 33, 34, 37, and 38 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bragger (U.S. Patent Application Publication 2011/00-08361).  Bragger teaches separating a cationic fraction from milk or milk derived substances.  The cationic fraction includes any component of milk which has a pI of 6.8 or above.  The cationic fraction includes minor variants of components such as lactoferrin and angiogenin, wherein the minor variants can differ in terms of amino acid sequences.  The cationic fraction is removed from the milk or milk derived substances by cation exchange media.  See, e.g., paragraphs [0048]-[0050], [0068], [0106], and [0171]-[0186].  In view of the identity of method steps between Bragger and the instant claimed method, inherently the immunogenicity or allergenicity of Bragger’s milk or milk-derived substance will be reduced by removal of the cationic fraction to the same extent claimed by Inventors.  With respect to instant claims 28, 29, and 38, in view of the identity in the composition to be purified and the method steps between Bragger and the instant claimed method, and because Bragger teaches removing minor variants of proteins as part of the cationic fraction, Bragger is deemed inherently to remove cationic proteins resulting from transcription infidelity, including cationic proteins resulting from a transcription infidelity gap, to the same extent claimed by Inventors.  With respect to instant claim 34, Bragger teaches removing the cationic fraction from skim milk, and skim milk inherently comprises purified proteins, i.e. proteins from which milk fats have been separated.  Bragger’s milk or milk-derived substance from which the cationic fraction has been removed corresponds to Inventors’ treated food product of instant claim 37.  Sufficient evidence of similarity is deemed to be present between the method of Bragger and Inventors’ claimed method to shift the burden to Inventors to provide evidence that the claimed method is unobviously different than the method of Bragger.  Note that inherent results need not be recognized in the prior art or at the time of the invention in order for a claimed invention to be anticipated on the basis of inherency.  See MPEP 2112(II).  
10.	Claims 26, 27, 39, and 42 are rejected under 35 U.S.C. 103 as being obvious over Bragger (U.S. Patent Application Publication 2011/0008361).  Application of Bragger is the same as in the above rejection of claims 25, 28-30, 33, 34, 37, and 38.  Bragger teach removing a cationic fraction comprising proteins having an isoelectric point above 6.8 from milk or milk-derived substances, but does not teach removing at least 50% by weight of the proteins and does not teach removing the proteins so that the treated milk or milk-derived substance comprises less than 2% or 1% by weight of cationic proteins.  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to optimize the cation exchange chromatography taught by Bragger so that removal of the cationic fraction, including cationic proteins, having an isoelectric point above 6.8 is maximized, because it is routine in the chromatography arts to optimize chromatography conditions so that product yield, i.e. yield of the cationic fraction of Bragger, is maximized.  Maximized product yield will necessarily result in minimized levels of the cationic fraction, such as cationic proteins, remaining in the milk or milk-derived substance subjected to the cation exchange chromatography step of Bragger.
11.	Claims 25-29, 33, 37-39, and 42 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the Crevel et al article (Food and Chemical Toxicology, Vol. 38, pages 385-393).  The Crevel et al article teaches chemically refined peanut oil, which comprises minimal amounts of peanut protein and which exhibits reduced allergenicity for the overwhelming majority of peanut allergic individuals.  The chemical refinement process involves steps of acid pre-treatment and bleaching.  Protein contents of the peanut oil can be reduced to as low as 2.2 µg/ml, with protein content being about 100-fold lower than in crude oils.  See, e.g., the Abstract; page 387, column 2, first full paragraph, summarizing the Hourihane et al, 1997b testing; page 389, refining method bridging columns 1 and 2; Tables 1 and 2; and page 392, column 1, first conclusion.  Because the chemical refinement taught by the Crevel et al article reduces the protein levels to as low as 2.2 µg/ml, necessarily the cationic protein content of the peanut oils, and the content of cationic proteins resulting from transcription infidelity such as a transcription infidelity gap, will be even lower than 2.2 µg/ml and will necessarily satisfy the cationic protein content concentrations recited in the instant claims.
12.	Claims 25, 30, 31, 33, 34, and 37 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nuyens et al (U.S. Patent No. 5,849,885).  Nuyens et al teach a method of removing recombinant human lactoferrin (rhLF) from the milk of transgenic nonhuman animals by steps comprising adjusting the pH to 7.5 and subjecting the milk to a strong cation exchange resin.  The treated milk is separated from the strong cation exchange resin, and the lactoferrin is eluted from the strong cation exchange resin.  Lactoferrin is a cationic protein.  See, e.g., column 5, lines 25-26; and column 13, line 56 - column 14, line 15.  Because of the identity in method steps, inherently the milk separated from the strong cation exchange resin of Nuyens et al inherently will have reduced immunogenicity or allergenicity to the same extent claimed by Inventors.  Sufficient evidence of similarity is deemed to be present between the method of Nuyens et al and Inventors’ claimed method to shift the burden to Inventors to provide evidence that the claimed method is unobviously different from the method of Nuyens et al.
13.	Claims 32 and 35 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The prior art of record does not teach or render obvious a method of removing cationic proteins from a composition using a combination of cation exchange chromatography and affinity chromatography using transcription infidelity antibodies.  The prior art of record does not teach that transcription infidelity can result in proteins which are cationic; does not teach transcription infidelity antibodies which bind to such cationic proteins; and does not explicitly or implicitly disclose that such proteins can be present in a composition in which they might act as immunogenic or allergenic components.  Accordingly, there is no motivation or any other type of suggestion in the prior art of record for forming transcription infidelity antibodies which bind to cationic proteins resulting from transcription infidelity and using them to remove such cationic proteins from a mixture.  Proteins comprising a TI gap sequence as defined in SEQ ID NOS:1 to 5 are not known in the prior art of record.  Further, the prior art of record does not provide a basis for concluding that such proteins are inherently present in milk or dairy products.  Accordingly, it can not reasonably be concluded that such proteins are inherently removed by prior art methods of purifying milk or dairy products, and there is no motivation or any other type of suggestion for a step of removing these particular proteins from milk or dairy products.
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey E. Russel at telephone number (571) 272-0969.  The examiner can normally be reached on Monday-Friday from 9:00 A.M. to 5:30 P.M.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor James Alstrum-Acevedo can be reached at (571) 272-5548.  The fax number for formal communications to be entered into the record is (571) 273-8300; for informal communications such as proposed amendments, the fax number (571) 273-0969 can be used.  The telephone number for the Technology Center 1600 receptionist is (571) 272-1600.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Jeffrey E. Russel/Primary Examiner, Art Unit 1654                                                                                                                                                                                                        
 
JRussel
February 3, 2021